Citation Nr: 1620608	
Decision Date: 05/20/16    Archive Date: 05/27/16

DOCKET NO.  14-25 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 10 percent for the Veteran's bilateral hearing loss.  

2.  Entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's spouse



ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The Veteran is the appellant in the instant appeal.  He had active service from October 1969 to August 1971.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision of the Houston, Texas, Regional Office (RO) which, in pertinent part, denied an increased disability evaluation for the Veteran's bilateral hearing loss.  In April 2016, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript was prepared and incorporated into the record.  In May 2016, the Montgomery, Alabama, Regional Office, in pertinent part, denied a TDIU.  The Board has reviewed both the Veterans Benefit Management System (VBMS) and the "Virtual VA" files.  This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of the Veteran's appeal should take into consideration the existence of this electronic record.  

The United States Court of Appeals for Veterans Claims (Court) has directed that when entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) is raised during the adjudicatory process of evaluating the underlying disability or disabilities, it is part of the claim for benefits for the underlying disability or disabilities.  Rice v. Shinseki, 22 Vet. App. 447, 454 (2009).  

The Veteran's appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  



REMAND

Bilateral Hearing Loss

The Veteran asserts that an evaluation in excess of 10 percent is warranted for his service-connected bilateral hearing loss as his disability significantly interferes with his daily activities including social interactions with his family and other individuals.  

The Veteran was last afforded an audiological examination conducted for VA in August 2013.  At the April 2016 Board hearing, the Veteran and his spouse testified that the Veteran's bilateral hearing loss disability had significantly worsened since his last VA audiological examination.  

VA's duty to assist includes, in appropriate cases, the duty to conduct a thorough and contemporaneous medical examination which is accurate and fully descriptive.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  When VA undertakes to obtain an evaluation, it must ensure that the evaluation is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Given the Veteran's testimony that his hearing loss disability has increased severity, the Board finds that further VA audiological evaluation is required.  

Clinical documentation dated after April 2016 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claims.  See Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  


TDIU

Entitlement to a TDIU requires an accurate assessment of the impairment associated with all the Veteran's service-connected disabilities.  

Accordingly, the case is REMANDED for the following action:
1.  Contact the Veteran and request that he provide information as to all treatment of his service-connected bilateral hearing loss after April 2016 including the names and addresses of all health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record, for incorporation into the record.  

If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2015).  

2.  Associate with the record any VA clinical documentation not already of record pertaining to treatment of the Veteran, including that provided after April 2016.  

3.  Schedule the Veteran for a VA audiological examination for compensation purposes in order to determine the current nature and severity of his bilateral hearing loss.  The examiner should express an opinion as to the impact of the Veteran's bilateral hearing loss disability upon his daily activities and vocational pursuits.  

All relevant medical records must be made available to the examiner for review of pertinent documents therein.  The examination report should specifically state that such a review was conducted.  A rationale for all opinions should be provided.  
4.  After the above has been accomplished, schedule the Veteran for a social and industrial survey or vocational evaluation to get an opinion on the Veteran's ability to engage in substantial gainful employment, with consideration of all his service-connected disabilities, but without consideration of his age or non-service-connected disabilities.  

5.  Then readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claims for benefits, to include a summary of the evidence considered, since the issuance of the statement of the case. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).  

